Herbert R. Brown, J.,
dissenting. The majority finds that R.C. 2925.11(B) is not unconstitutionally vague. Because the statute neither gives adequate *273notice of the prohibited conduct nor contains sufficient guidelines to ensure evenhanded enforcement, I respectfully dissent.
The void-for-vagueness doctrine requires a penal statute to define a criminal offense so that ordinary people understand what conduct is prohibited. Kolender v. Lawson (1983), 461 U.S. 352, 357, 103 S.Ct. 1855, 1858, 75 L.Ed.2d 903, 909; Columbus v. New (1982), 1 Ohio St.3d 221, 223, 1 OBR 244, 246, 438 N.E.2d 1155, 1156-1157. The doctrine also requires the legislature to establish minimal guidelines so that the statute’s enforcement is not left to the whim of policemen, prosecutors, and juries. Kolender, supra, 461 U.S. at 358, 103 S.Ct. at 1858, 75 L.Ed.2d at 909; Smith v. Goguen (1974), 415 U.S. 566, 575, 94 S.Ct. 1242, 1248, 39 L.Ed.2d 605, 613; New, supra.
R.C. 2925.11(A) prohibits an individual from knowingly obtaining, possessing, or using a controlled substance. R.C. 2925.11(B) provides an exception for those “who obtained the controlled substance pursuant to a prescription issued by a practitioner, where the drug is in the original container in which it was dispensed to such person.” (Emphasis added.)
The majority correctly states that the words of the statute are clear and unambiguous. The ambiguity of R.C. 2925.11, however, lies in the fact that the legislature did not mean what it said. While the statute makes an exception for obtaining, possessing, or using a controlled substance in its “original container,” no exception exists for removing the controlled substance from its “original container” for any reason. The literal reading of the statute leads to absurdity since it is impossible to take medication without removing the controlled substance from the “original container.”
The statute itself provides no standards by which the ordinary person or law enforcement officials can determine when a person taking a controlled substance is engaging in conduct the legislature intended to criminalize. According to the clear and unambiguous words, a person violates R.C. 2925.11 when emptying prescription drugs from the bottle into his hand before swallowing them, when taking pills from the bottle and carrying them to the kitchen or bathroom, when carrying medication in a pillbox, pocket, or coin purse throughout the day, the week, or on a trip. What about medication put in an envelope and given a child to take with lunch at school?
While the ordinary person may understand that the legislature could not have intended to criminalize the act of taking a pill from the “original container” just prior to swallowing it, understanding of what constitutes criminal conduct becomes increasingly murky from this point on. Just how far away from the original container must the controlled substance be in order to violate R.C. 2925.11? What circumstances justify carrying a substance without the container? The statute does not answer these critical questions. *274As a result the definition of criminal conduct is left to the prosecutor and jury. Police officers, prosecutors, and courts determine that the Tonie Colliers of our society are in violation of R.C. 2925.11, while excusing junior executives who embark on business junkets, carrying a pill case which contains sleeping pills, muscle relaxants, and tranquilizers, along with their Maalox and Nuprins. Enforcement depends upon who the defendant is and where the defendant is found, rather than on the conduct of the defendant.
Tonie Collier violated the clear and unambiguous language of R.C. 2925.11. But so, literally, does everyone who takes prescription medication. The determination that Collier’s conduct violated the statute (as opposed to, say, the possession of the identical substance in the same quantity by a banker in his office) was made entirely by the prosecutor and the jury based upon a notion that (at its best) can be described as “common sense.” This is exactly the kind of unfettered discretion that the vagueness doctrine prohibits.
The court of appeals identified and properly applied well-established law to reach its unanimous decision. That decision should be affirmed.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.